United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-2545
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                  Jamane J. Smith

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                         Submitted: December 28, 2016
                            Filed: January 3, 2017
                                [Unpublished]
                                ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Jamane Smith appeals from the judgment of the District Court1 imposing
sentence after he pleaded guilty to robbery and firearm charges. His counsel has

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the court imposed a substantively unreasonable sentence. Smith
has filed a pro se brief challenging the court’s conclusion that he was a career
offender under U.S. Sentencing Guidelines § 4B1.1. He has also filed a motion
requesting that his appeal be held in abeyance pending an anticipated Supreme Court
decision.

      Smith pleaded guilty after entering into a written plea agreement containing an
appeal waiver. Notwithstanding the assertions made by counsel and Smith, we
conclude that the appeal waiver is enforceable. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (standard of review); United States v. Andis, 333 F.3d 886,
890–92 (8th Cir.) (en banc) (discussing the enforcement of appeal waivers), cert.
denied, 540 U.S. 997 (2003); see also United States v. Lumpkins, 687 F.3d 1011,
1014–15 (8th Cir. 2012) (enforcing an appeal waiver in an analogous case), cert.
denied, 133 S. Ct. 1612 (2013).

       We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75, 80 (1988), and have found no non-frivolous issues for appeal. We grant counsel’s
motion to withdraw, deny Smith’s motion, and dismiss this appeal.
                       ______________________________




                                         -2-